DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 12/16/21 (hereinafter “amendment”) has been accepted and entered. Accordingly, claims 1, 5, 8, 11, 14-15, 17 and 18 are amended and claim 3 is canceled.  

Allowable Subject Matter
Claims 1-2 and 4-18 are allowed. The following is an examiner’s statement of reasons indicating allowable subject matter.  The prior art does not teach, disclose or suggest the combined limitations of “A vehicle recognition device comprising: 
a vehicle recognizer configured to recognize, from captured images that are obtained from respective cameras provided in a first vehicle, a second vehicle that is different from the first vehicle; and
a wiper controller configured to control an operation of a wiper of the first vehicle on a basis of an operation signal or an automatic control, the wiper being provided in an imaging direction of the cameras, the operation signal being obtained on a basis of a manual operation performed on the first vehicle wherein: 
the wiper controller is configured to automatically increase frequency of the operation of the wiper when an intervehicle distance between the first vehicle and the second vehicle becomes less than a threshold after the wiper controller has caused the wiper to automatically operate, 
the intervehicle distance is determined based on remaining one or more of the captured images obtained from remaining one or more of cameras excluding a part of the one or more cameras, the vehicle recognizer being configured to determine, 
upon a first state, whether a transition is made from the first state to a second state, the first state being a state in which the second vehicle is recognizable from the captured images obtained from the respective cameras, 

the one or more of the captured images being obtained from all or the part of the cameras, and the wiper controller being configured to automatically control the operation of the wiper on the basis of the automatic control, when the vehicle recognizer determines that the transition is made from the first state to the second state” as recited in amended claim 1 and similarly recited in independent claims 15, 17 and 18.  Claims 2, 4-14 and 16 are allowed on the basis of their dependency.   
In addition, there was no other prior art reference that taught, disclosed or suggested these combined features carried out in the order required in the claims, nor is there any reason to modify or combine prior art references in the manner recited in independent claims 1, 15, 17 and 18 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Previously Cited Prior Art
US 20180099645 is cited to disclose:
Abstract “the automatic wiper control prohibiting means prohibits the execution of said automatic wiper control for a predetermined period of time from the changing time”
.
[0032] automatic wiper control prohibiting means (15) that prohibits execution of the automatic wiper control when the vehicle stop detecting means detects that the vehicle is stopping and the masking object detecting part determines that the masking object is adhered to the outer surface of the window part.

[0035] However, the actuator control means may be prevented from executing the automatic wiper control by the automatic wiper control prohibiting means, even when the rain sensor detects the specific obstacle, for example moisture. This occurs when a predetermined prohibition condition is met.



[0047] Therefore, the actuator control means is prohibited from executing the automatic wiper control only when it can be assumed that the occupant(s) is (are) highly likely to remove the masking object on the window part. In other words, in the case where it can be assumed that the occupant(s) is (are) highly unlikely to remove the masking object on the window part, the actuator control means, which is executing the automatic wiper control, does not stop the actuator when the rain sensor is detecting the specific obstacle

US 20170064175 On-vehicle camera apparatus capturing image in front of vehicle and performing vehicle control is cited to disclose:
[0060] The automatic wiper process controls operation of the wiper 77 when needed due to rain or the like. The automatic wiper process is executed when a decrease of visibility is determined on the basis of the recognition result about the state of the road surface and the weather condition or the like.
62 forward cross traffic alert process controls the buzzer 81 and the speaker 82 to output sound to alert the driver . . . are executed based on the recognition results of any preceding vehicle, on-coming vehicle, stationary vehicle, preceding pedestrian, on-coming pedestrian, stationary person, two-wheeled motor vehicle, bicycle, obstacle, road side object, light source, sign, traffic signal and road sign or the like.
64 Moreover, the control unit 10 also stops at least a part of control executed in the vehicle control process, when a weather condition such as a heavy rain is recognized in the above-described vehicle control processes, in which the camera module 111 is unable to recognize the image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667